PER CURIAM.
Appellant, plaintiff below, brings this interlocutory appeal from an order of the trial court dated May 8, 1975 granting ap-pellees’, defendants below, motion to dismiss the complaint for declaratory decree, as amended, for failure to join indispensable parties as defendants.
On September 9, 1974, pursuant to a motion filed by appellees to join indispensable parties, the trial court ruled that each member of the Miami City Employees’ Retirement System and Miami City General Employees’ Retirement Plan were indispensable parties to the action. After this ruling, ap-pellees City of Miami, Donald L. Printz, and Ralph Parks, as alleged class representatives, filed a motion to dismiss the complaint, as amended, for the failure of appellant to join indispensable parties as defendants. By its order dated May 8, 1975, the trial court granted this motion without prejudice to appellant to amend his complaint and join the indispensable parties. From the order, appellant appeals.
Appellant contends that the requisite elements existed for a class action under Rule 1.220, Florida Rules of Civil Procedure, 30 F.S.A., and that the trial court erred by holding otherwise in its May 8, 1975 order. Appellees contend to the contrary.
We have considered all points in the briefs and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, the order appealed is affirmed.
Affirmed.